Citation Nr: 1133073	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  09-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left knee disorder, claimed as residuals of a left knee injury.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1980 to June 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to service connection for a left knee disorder.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2009.  A transcript of the hearing is of record.

In January 2010 the Board remanded the claim for further development.  The development has been completed, and the case is before the Board for final review.


FINDINGS OF FACT

A left knee disability was not shown in service or for many years thereafter and the most probative evidence reflects that the Veteran's current left knee disorder is not related to service. 


CONCLUSION OF LAW

The criteria for establishing service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, a March 2008 letter provided the Veteran with notice regarding what information and evidence is needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The letter also advised him of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  The case was last adjudicated in May 2011.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, post-service private treatment records, VA treatment records, records from the Social Security Administration (SSA), lay statements, hearing testimony, and a VA examination report. 

VA has considered and complied with the VCAA provisions discussed above.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).    

The Veteran contends that he has a current left knee disability that began at the same time that he injured his left ankle during military service.  He was awarded service connection for a left ankle disability in a May 2011 rating decision, effective February 27, 2008, the date that his claim was received.

Service treatment records are entirely silent for any complaints, findings, or reference to any left knee problems.  In November 1982 the Veteran complained of injuring his left ankle while running, stating that he stepped into a rabbit hole.  The assessment was sprained ankle.  In another note four days later, he reported injuring his left ankle wrestling four days ago.  The plan included a cast for 14 days.  In a follow up note for a cast removal dated in December 1982, x-ray study of the left ankle was reported as negative, and the assessment was severe sprain. 

In post-service private treatment records from Covenant Clinic, he complained of generalized joint pain and a recent viral respiratory infection with diarrhea.  The assessment was fatigue.  In December 1999 he complained of left knee pain for the past nine days, popping of his knee when he bends, and swelling.  He stated that he could barely walk over the weekend and that he had similar symptoms approximately two years earlier.  He denied any known history of injury to the knees.  The assessment was internal derangement of left knee.  In August 2002, he complained of a left knee strain, indicating that he stepped into a hole while mowing the lawn.  The assessment was left knee strain.  

His claim for service connection for a left knee disability was received in 
February 2008.  

The Veteran established care at a VA Community Based Outpatient Clinic (CBOC) in March 2008.  He complained of knee pain among other problems and requested a knee sleeve as he had used in the past to help with knee pain.  He was also encouraged to go to urgent care for detoxification because he was experiencing alcohol withdrawal symptoms and stated that he had been drinking 15 beers per day.  Five days later he admitted himself to inpatient treatment for detoxification.  In an admission report, he reported many problems starting after he lost his job following left foot surgery in December 2005, including balance problems and missing too much work.  He also reported knee pain for 26 years.  In March and April 2008 psychiatry notes, he reported drinking since he was a teenager with a significant increase in consumption over the past two years.  He stated that he had worked as a truck driver and fork lift operator until 2006, but quit due to injuring his back and joint pain, for which he was applying for disability benefits.  After three days he left the detoxification program against medical advice and was cautioned that he may still have alcohol withdrawal symptoms.

In a VA joints examination report dated in June 2008, the Veteran stated that he twisted his left knee at the same time that his injured his ankle in 1982 and denied any reinjuring event.  He described his current symptoms as his entire left knee joint aching all the time and some buckling for which he saw a doctor in 1999.  He stated that his knee had bothered him since military service.  The examiner indicated that she reviewed the claims file, noting that there was no mention of a left knee injury at the time that he sought treatment for an ankle injury.  X-ray studies of the bilateral knees indicated there was mild medial compartmental joint space narrowing noted bilaterally.  Following a physical examination, the diagnosis was patellofemoral syndrome.  The examiner opined that the left knee disorder was not related to the sprain injury of the left ankle noted in the service treatment records.  The examiner explained that there was no documentation supporting the Veteran's contention that he injured his left knee along with the ankle while in service, but there was clinical documentation of other injuries sustained to the left knee after discharge from service.

In a VA primary care note dated in November 2008, the Veteran complained of back pain.  He also stated that he injured his ankle and knee stepping in a hole when he was in the service.

In May 2009 the Veteran submitted a list detailing his employment history and two lay statements in support of his claim.  A friend from his softball team indicated that he had known the Veteran for a long time and that the Veteran had asked him how to wrap his knee because the friend hurt his knee and kept it wrapped during games.  He stated that the Veteran "hurt his leg when he was in the Army" and that he saw the Veteran wearing a wrap at games.  A coworker from a job that the Veteran reportedly held from May 1984 to August 1986 stated that the Veteran wore a knee brace when they were employed together.

In May 2009 the Veteran testified that he was wrestling with a bunch of guys and went to get a pop and candy afterwards when he twisted and sprained his ankle in 1982.  At that time he stepped in a hole, "put a good torque" on his knee, and heard it pop.  He stated that he saw a doctor in 1999 and 2002 about his knee because he needed a work excuse, but usually did not seek treatment for flare-ups.  Instead, he would just take Ibuprofen and treat himself.  He testified that he had told his physician in December 1999 about twisting his knee during service, but he believed the physician wrote "no known history [of injury] to the knees" because he was thinking about whether the Veteran had had any "microscopic surgery or anything."  He also stated that he hurt his knee badly one time when he was working in 2002.  He reiterated that his claimed knee disability happened at the same time as the in-service ankle injury.  He indicated that flare-ups were associated with increases in activity.  

In January 2010 the Board remanded the claim to obtain records from the Social Security Administration (SSA) and VA treatment records dated since November 2008.  The Board finds that the AMC/RO fulfilled those remand directives.  

Additional VA treatment records dated from November 2008 to October 2010 primarily pertained to low back pain.  In a treatment note dated in March 2009 for complaints of chronic back pain, he stated that he injured his ankle and knee stepping in a hole when he was in the service, and "knee pain chronic" was included in a list of "past history/active problems."

Records obtained from the SSA included a July 2008 case analysis report from an SSA physician, who indicated that x-rays obtained showed mild narrowing of the knees.  The SSA records also included a March 2005 treatment record from Covenant Medical Center in which the Veteran denied any joint or muscle pain except for the cervical spine of the upper back.  A November 2009 SSA decision found that the Veteran's impairments included mild degenerative changes of the knees.

Initially, the Board acknowledges that the Veteran is competent to describe his perceived or observable symptoms, including pain, related to his claimed left knee disability.  See 38 C.F.R. § 3.159(a)(2) (2010) (defining "competent lay evidence"); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation; in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection).  However, while the Veteran is competent to describe events that he experienced during military service such as stepping into a hole and experiencing injuries, the Board finds that he is not a reliable historian.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir. 2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

For example, he asserts that he injured his left knee during service at the same time that he injured his left ankle; however, service treatment records are void of any complaints related to any left knee problems, including at the time that he injured his left ankle and in two follow-up visits.  The Board finds it highly unlikely that he would fail to mention a knee injury at the same time he sought treatment for the ankle injury if he had actually injured both.  Similarly, he currently asserts that he has experienced knee pain since stepping into a hole in 1982 in service; however, when he complained of left knee pain in December 1999, he identified having the pain for nine days and having similar symptoms, including popping when bending his knee, approximately two years earlier.  At the same time he denied any known history of injury to the knees and did not identify any knee problems, including popping, prior to the present complaints or when he had similar symptoms in 1997.  The Veteran contends that he reported the in-service injury to the physician, but believes the physician was thinking of the lack of surgery when he instead wrote down that the Veteran denied a history of injury.  The Veteran is purporting to recall a discussion with a physician 10 years previously as well as what the physician was thinking when he wrote down information.  Such an argument is simply not persuasive in light of the other evidence of record, especially since the Veteran is not competent to testify as to what another person was thinking.  See Buchanan, supra (the significant time delay between the affiants' observations and the date on which the statements were written can be considered in weighing credibility).  Moreover, it was not until after the Veteran filed his claim for service connection in February 2008 that he began reporting a history of an in-service knee injury to treatment providers.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  In short, upon review of the record as a whole, the Board finds the Veteran's current assertions of injuring his left knee in service and having knee disability since that time is inconsistent with the evidence more contemporaneous to service and is simply not credible.  

The Board also considered the lay statements by a former co-worker and a softball teammate that they observed the Veteran wearing a knee brace.  However, neither acquaintance identified having personal knowledge of any in-service left knee injury other than what the Veteran may have described, and the fact remains that on three separate occasions during service while receiving medical care for an ankle injury after stepping in a hole, the Veteran did not mention any pain or injury to his left knee or any other joints.  The Board finds the service treatment records and the post-service treatment records from 1999 and 2002 to be more probative and persuasive of whether the Veteran suffered from a left knee disability during and following service.

Moreover, whether any symptoms the Veteran claims to have experienced in service or following service are in any way related to his current left knee disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The only medical opinion addressing the relationship between the current left knee disability and service is from the VA examiner, who concluded the current condition is less likely a result of military service.

In this regard, the Board finds that the opinion of the June 2008 VA examiner is persuasive and probative evidence against the claim for service connection for a left knee disability because it is based on a review of the claims file, subjective history from the Veteran, and physical examination, and it is supported by an articulated medical rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008).  Notably, the examiner's opinion is consistent with objective medical evidence, which does not show any complaints or findings of knee problems at the time that the Veteran reported injuring his left ankle in 1982, including during follow-up treatment, or until December 1999 when he described knee pain and popping that he first experienced two years earlier without history of injury.  

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claim of entitlement to service connection for a left knee disorder, and the claim must be denied.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a left knee disability is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


